DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 02/03/2021 Non-Final Office Action, claims 1-20 were pending. Claims 1-14 were rejected. Claims 15-20 were withdrawn.
In Applicant’s 04/28/2021 Reply, claim 1 was amended. Claims 15-20 were canceled. Claims 21-23 were added.
Claims 1-14 and 21-23 remain pending.

Remarks and Amendments
	Claims 1-3 and 5-11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wille, et al., Dental Materials, 32:1073 (2016):

    PNG
    media_image1.png
    219
    609
    media_image1.png
    Greyscale

	Applicant amended claim 1 by defining the derivative of coconut oil to be a “reaction product of coconut oil and hydrogen peroxide” and to have “an oxygen content that is greater than the oxygen content of coconut oil.” As the rejection did not address these limitations, this rejection is withdrawn against claims 1 and 5-11. Claims 2 and 3 still include lauric acid. 
	Claims 4 and 12-14 were rejected under 35 U.S.C. 103 as being unpatentable over Wille and Peedikayil, et al., Journal of International Society of Preventive and Community Dentistry, 6:447 (2016):

    PNG
    media_image2.png
    270
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    572
    626
    media_image3.png
    Greyscale

	Applicant argues there is no motivation to include coconut oil in the composition of Wille, because Wille concludes that lauric acid decreases flexural strength of curable dental composite materials and because Peedikayil “does nothing more than show that coconut oil can be swished in the oral cavity to provide an antibacterial effect that is greater than conventional antibacterial agents.” (Reply, p. 7). However, the decreased flexural strength resulting from lactic acid functionalization of dental composites provides ample reason to seek an alternative antibacterial agent to limit lactic acid or replace it altogether thereby increasing flexural strength. To that end, Peedikayil teaches that coconut oil exhibits antibacterial properties on Streptococcus mutans, the most common organism causing dental caries (Abstract; pp. 45-451) and that coconut oil is made of about 92% saturated acids, with lauric acid as the main constituent and itself known as antimicrobial. (p. 448, col. 1). Furthermore, it is known that coconut oil is comprised of about 50% lauric acid. Accordingly, the substitution of lauric acid with coconut oil in Wille would reasonably be expected to result in an antibacterial functionalized dental composite with greater flexural strength, based on the reduction in lauric acid. This rejection is maintained.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wille, et al., Dental Materials, 32:1073 (2016).
Wille teaches a dental composite comprising a bis-GMA/TEGDMA polymerizable monomer, 40 wt% and 60 wt% zirconia filler, a camphorquinone polymerization initiator, and lauric acid, a derivative of coconut oil. (Abstract; p. 1074, Materials and methods). Wille identifies the zirconia as TZ-10YS from Tosoh (p. 1074), which is a yttria (10 mol%) stabilized zirconia (Tosoh, Zirconia Brochure, Tosoh Yttria-stabilized Zirconia (YSZ), p. 5, retrieved from vdocuments/mx/zirconia-brochure.html, posted 01/11/2016). 
Wille indicates that the amount of lauric acid is 1/20th the amount of zirconia. (p. 1074, the ratio of the amount of lauric acid to zirconia is 1:20). Thus, the amount of lauric acid falls within the claimed range at 1/20th of 40 wt% or 60 wt%.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wille and Peedikayil, et al., Journal of International Society of Preventive and Community Dentistry, 6:447 (2016).
	Wille teaches a dental composite comprising a bis-GMA/TEGDMA polymerizable monomer, 40 wt% and 60 wt% zirconia filler, a camphorquinone polymerization initiator, and lauric acid, a derivative of coconut oil. (Abstract; p. 1074, Materials and methods). Wille identifies the zirconia as TZ-10YS from Tosoh (p. 1074), which is a yttria (10 mol%) stabilized zirconia (Tosoh, Zirconia Brochure, Tosoh Yttria-stabilized Zirconia (YSZ), p. 5, retrieved from vdocuments/mx/zirconia-brochure.html, posted 01/11/2016). 
Wille indicates that the amount of lauric acid is 1/20th the amount of zirconia. (p. 1074, the ratio of the amount of lauric acid to zirconia is 1:20). Thus, the amount of lauric acid falls within the claimed range at 1/20th of 40 wt% or 60 wt%.
Wille notes that lauric acid is used to achieve antibacterial activity (Abstract; p. 1074) but does not teach a composite with coconut oil as an ingredient, as in present claim 4. Peedikayil teaches that coconut oil exhibits antibacterial properties on Streptococcus mutans, the most common organism causing dental caries. (Abstract; pp. 45-451). Peedikayil discloses that coconut oil is made of about 92% saturated acids, with lauric acid as the main constituent and itself known as antimicrobial. (p. 448, col. 1). 	It would be obvious to try substituting lauric acid with coconut oil, with a reasonable expectation of success that the resulting composite would exhibit antimicrobial properties, based the fact coconut oil is known to be antibacterial and comprised of about 50% lauric acid. Furthermore, as pointed out in Applicant’s Reply, Wille concludes lauric acid decreases flexural strength in dental composites, which provides a reasonable expectation that substitution of lauric acid with coconut oil would result in an antibacterial functionalized dental composite with greater flexural strength, based on the reduction in lauric acid.
Wille does not explicitly teach its zirconia-lactic acid dental composite in the form of a dental restoration. However, these types of zirconia fillers are well-understood to be utilized in the dental industry in dental restorations, such as in fillings, and it would be obvious to the skilled artisan that the lauric acid functionalized zirconia based composite could be used as a dental restoration, as in claim 12. 
Claim 13 requires the restoration of claim 12 with a flexural strength of about 70 MPa to about 150 MPa. Wille teaches the flexural strength of the lauric acid functionalized zirconia (40 wt%) based composite is 65.0 MPa, which meets the claimed “about 70 MPa.” 
Claim 14 requires the restoration of claim 12 with a Vickers hardness number of about 60 to about 100. The Wille composite teaches the same ingredients and same flexural strength as the claimed composite, but does not test the hardness. However, the Office does not have the facilities to determine whether the hardness of the Wille composite as compared to the claimed composite. Applicant bears the burden of demonstrating a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 21-23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the dental composite of claim 1, wherein the derivative of coconut oil is selected from “lauric acid, caprylic acid, capric acid, myristic acid, oleic acid, esters thereof, and salts thereof.” However, claim 1 limits the derivative of coconut oil to a reaction product of coconut oil and hydrogen peroxide with an oxygen content greater than that of coconut oil. Accordingly, claim 2 fails to further limit claim 1, because it recites specific derivatives of coconut oil that are implicitly excluded from the scope of claim 1. 
Claims 21-23 recite “The dental restoration of claim 1.” However, claim 1 recites a “dental composite” and does not include a “dental restoration,” therefore, claims 21-23 fail to further limit claim 1 or do not contain all of the limitations of claim 1.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Conclusion
Claims 1-14 and 21-23 are pending.
Claims 1-14 and 21-23 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655